 

Exhibit 10.2

 

FIRST AMENDED AND RESTATED UNCONDITIONAL
GUARANTY OF PAYMENT AND PERFORMANCE

 

FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration paid or delivered to the undersigned JERNIGAN
CAPITAL, INC., a Maryland corporation (“REIT”), and the Additional Guarantors
which are a party hereto or may hereafter become a party hereto, if any
(hereinafter referred to individually as a “Subsidiary Guarantor” and
collectively, as “Subsidiary Guarantors”; REIT, and the Subsidiary Guarantors
are sometimes hereinafter referred to individually as a “Guarantor” and
collectively as “Guarantors”), the receipt and sufficiency whereof are hereby
acknowledged by Guarantors, and for the purpose of seeking to induce KEYBANK
NATIONAL ASSOCIATION, a national banking association (hereinafter referred to as
“Lender”, which term shall also include each other Lender which may now be or
hereafter become a party to the “Credit Agreement” (as hereinafter defined), any
Lender acting as the Issuing Lender under the Credit Agreement and shall also
include any such individual Lender acting as agent for all of the Lenders), to
extend credit or otherwise provide financial accommodations to JERNIGAN CAPITAL
OPERATING COMPANY, LLC, a Delaware limited liability company (“Borrower”) under
the Credit Agreement, and seeking to induce the Lender Hedge Providers to
provide final accommodations by entering into derivative contracts that may give
rise to Hedge Obligations, which extension of credit and provision of financial
accommodations will be to the direct interest, advantage and benefit of
Guarantors, Guarantors do hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantee to Lender and the Lender Hedge
Providers the complete payment and performance of the following liabilities,
obligations and indebtedness of Borrower to Lender and Lender Hedge Providers
(hereinafter referred to collectively as the “Obligations”) (capitalized terms
that are used herein that are not otherwise defined herein shall have the
meanings set forth in the Credit Agreement):

 

(a)          the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of the Revolving Credit
Notes made by Borrower to the order of the applicable Lenders in the maximum
aggregate principal face amount of up to Two Hundred Thirty-Five Million and
No/100 Dollars ($235,000,000.00), and of the Swing Loan Note made by Borrower to
the order of the Swing Loan Lender in the principal face amount of Twenty-Three
Million Five Hundred Thousand and No/100 Dollars ($23,500,000.00), together with
interest as provided in the Revolving Credit Notes and the Swing Loan Note and
together with any replacements, supplements, renewals, modifications,
consolidations, restatements, increases and extensions thereof; and

 

(b)          the full and prompt payment and performance of any “Hedge
Obligations” (as defined in the Credit Agreement); and

 

(c)          the full and prompt payment and performance when due of any and all
obligations of Borrower and any Guarantor to Lender under the Security
Documents, together with any replacements, supplements, renewals, modifications,
consolidations, restatements and extensions thereof; and

 

 

 

 

(d)          the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of each other note as may be
issued under that certain First Amended and Restated Credit Agreement dated of
even date herewith (as replaced, supplemented, amended, modified, consolidated,
restated, increased or extended, hereinafter referred to as the “Credit
Agreement”) among Borrower, KeyBank, for itself and as agent, and the other
lenders now or hereafter a party thereto, together with interest as provided in
each such note, together with any replacements, supplements, renewals,
modifications, consolidations, restatements, increases, and extensions thereof
(the Revolving Credit Notes, the Swing Loan Note and each of the notes described
in this subparagraph (d) are hereinafter referred to collectively as the
“Note”); and

 

(e)          the full and prompt payment and performance of any and all
obligations of Borrower to Lender and Issuing Lender under the terms of the
Credit Agreement, together with any replacements, supplements, renewals,
modifications, consolidations, restatements, and extensions thereof; and

 

(f)          the full and prompt payment and performance of any and all other
obligations of Borrower to Lender under any other agreements, documents or
instruments now or hereafter evidencing, securing or otherwise relating to the
indebtedness evidenced by the Note or the Credit Agreement (the Note, the Credit
Agreement, the Security Documents and said other agreements, documents and
instruments are hereinafter collectively referred to as the “Loan Documents” and
individually referred to as a “Loan Document”).

 

Notwithstanding anything to the contrary contained herein, under no
circumstances shall any of the “Obligations” guaranteed hereby include any
obligation that constitutes an Excluded Hedge Obligation of such Guarantor.

 

1.           Agreement to Pay and Perform; Costs of Collection. Guarantors do
hereby agree that following and during the continuance of an Event of Default
under the Loan Documents if the Note is not paid by Borrower in accordance with
its terms, or if any and all sums which are now or may hereafter become due from
Borrower to Lender under the Loan Documents are not paid by Borrower in
accordance with their terms, or if any and all other obligations of Borrower to
Lender under the Note or of Borrower or any Guarantor under the other Loan
Documents are not performed by such Borrower or Guarantor, as applicable, in
accordance with their terms, Guarantors will immediately upon demand make such
payments and perform such obligations. Guarantors further agree to pay Lender on
demand all reasonable costs and expenses (including court costs and reasonable
attorneys’ fees and disbursements) paid or incurred by Lender in endeavoring to
collect the Obligations guaranteed hereby, to enforce any of the Obligations of
Borrower guaranteed hereby, or any portion thereof, or to enforce this Guaranty,
and until paid to Lender, such sums shall bear interest at the Default Rate set
forth in Section 4.11 of the Credit Agreement unless collection from Guarantors
of interest at such rate would be contrary to applicable law, in which event
such sums shall bear interest at the highest rate which may be collected from
Guarantors under applicable law.

 

 2 

 

 

2.           Reinstatement of Refunded Payments. If, for any reason, any payment
to Lender of any of the Obligations guaranteed hereunder is required to be
refunded, rescinded or returned by Lender to Borrower, or paid or turned over to
any other Person, including, without limitation, by reason of the operation of
bankruptcy, reorganization, receivership or insolvency laws or similar laws of
general application relating to creditors’ rights and remedies now or hereafter
enacted, Guarantors agree to pay to the Lender on demand an amount equal to the
amount so required to be refunded, paid or turned over (the “Turnover Payment”),
the obligations of Guarantors shall not be treated as having been discharged by
the original payment to Lender giving rise to the Turnover Payment, and this
Guaranty shall be treated as having remained in full force and effect for any
such Turnover Payment so made by Lender, as well as for any amounts not
theretofore paid to Lender on account of such obligations.

 

3.           Rights of Lender to Deal with Collateral, Borrower and Other
Persons. Each Guarantor hereby consents and agrees that Lender may at any time,
and from time to time, without thereby releasing any Guarantor from any
liability hereunder and without notice to or further consent from any Guarantor
or any other Person or entity, either with or without consideration: release or
surrender any lien or other security of any kind or nature whatsoever held by it
or by any Person, firm or corporation on its behalf or for its account, securing
any indebtedness or liability hereby guaranteed; substitute for any collateral
so held by it, other collateral of like kind, or of any kind; modify the terms
of the Note or the other Loan Documents; extend or renew the Note for any
period; grant releases, compromises and indulgences with respect to the Note or
the other Loan Documents and to any Persons or entities now or hereafter liable
thereunder or hereunder; release any other guarantor (including any Guarantor),
surety, endorser, obligor or accommodation party of the Note or any other Loan
Documents; or take or fail to take any action of any type whatsoever. No such
action which Lender shall take or fail to take in connection with the Note or
the other Loan Documents, or any of them, or any security for the payment of the
indebtedness of Borrower to Lender or for the performance of any obligations or
undertakings of Borrower, any Guarantor or any other Person, nor any course of
dealing with Borrower or any other Person, shall release any Guarantor’s
obligations hereunder, affect this Guaranty in any way or afford any Guarantor
any recourse against Lender. The provisions of this Guaranty shall extend and be
applicable to all replacements, supplements, renewals, amendments, increases,
extensions, consolidations, restatements and modifications of the Note and the
other Loan Documents, and any and all references herein to the Note and the
other Loan Documents shall be deemed to include any such replacements,
supplements, renewals, extensions, amendments, increases, consolidations,
restatements or modifications thereof. Without limiting the generality of the
foregoing, Guarantors acknowledge the terms of Sections 2.11 of the Credit
Agreement pursuant to which the Total Commitment under the Credit Agreement may
be increased to up to $400,000,000.00 and of Section 18.3 of the Credit
Agreement and agree that this Guaranty shall extend and be applicable to each
new or replacement note delivered by Borrower pursuant thereto without notice to
or further consent from Guarantors, or any of them.

 

 3 

 

 

4.           No Contest with Lender; Subordination. So long as any of the
Obligations hereby guaranteed remain unpaid or undischarged or any Lender has
any obligation to make Loans or issue Letters of Credit, Guarantors will not, by
paying any sum recoverable hereunder (whether or not demanded by Lender) or by
any means or on any other ground, claim any set-off or counterclaim against
Borrower in respect of any liability of any Guarantor to Borrower or, in
proceedings under federal bankruptcy law or insolvency proceedings of any
nature, prove in competition with Lender in respect of any payment hereunder or
be entitled to have the benefit of any counterclaim or proof of claim or
dividend or payment by or on behalf of Borrower or the benefit of any other
security for any of the Obligations hereby guaranteed which, now or hereafter,
Lender may hold or in which it may have any share. Notwithstanding any other
provision of this Guaranty to the contrary, each Guarantor hereby waives and
releases any claim or other rights which such Guarantor may now have or
hereafter acquire against Borrower or any other Guarantor or other Person of all
or any of the obligations of Guarantors hereunder that arise from the existence
or performance of such Guarantor’s obligations under this Guaranty or any of the
other Loan Documents, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification, any right to
participate in any claim or remedy of Lender against Borrower or any other
Guarantor or other Person or any Collateral which Lender now has or hereafter
acquires, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, by any payment made hereunder or otherwise,
including, without limitation, the right to take or receive from Borrower or any
other Guarantor or other Person, directly or indirectly, in cash or other
property or by setoff or in any other manner, payment or security on account of
such claim or other rights, except for those rights of each Guarantor under the
Contribution Agreement; provided, however, each Guarantor agrees not to pursue
or enforce any of its rights under the Contribution Agreement and each Guarantor
agrees not to make or receive any payment on account of the Contribution
Agreement so long as any of the Obligations remain unpaid or undischarged or any
Lender has any obligation to make Loans or issue Letters of Credit. In the event
any Guarantor shall receive any payment under or on account of the Contribution
Agreement or otherwise, it shall hold such payment as trustee for Lender and be
paid over to Lender on account of the indebtedness of Borrower to Lender but
without reducing or affecting in any manner the liability of Guarantors under
the other provisions of this Guaranty except to the extent the principal amount
or other portion of such indebtedness shall have been reduced by such payment.
In connection with the foregoing, Guarantors expressly waive any and all rights
of subrogation to Lender against Borrower, any other Guarantor or any other
Person, and Guarantors hereby waive any rights to enforce any remedy which
Lender may have against Borrower, any other Guarantor or any other Person and
any rights to participate in any collateral for Borrower’s obligations under the
Loan Documents. Guarantors hereby subordinate any and all indebtedness of
Borrower or any other Guarantor now or hereafter owed to any Guarantor to all
indebtedness of Borrower or any other Guarantor to Lender, and agree with Lender
that (a) Guarantors shall not demand or accept any payment from Borrower or any
other Guarantor on account of such indebtedness, (b) Guarantors shall not claim
any offset or other reduction of Guarantors’ obligations hereunder because of
any such indebtedness, and (c) Guarantors shall not take any action to obtain
any interest in any of the security described in and encumbered by the Loan
Documents because of any such indebtedness; provided, however, that, if Lender
so requests, such indebtedness shall be collected, enforced and received by
Guarantors as trustee for Lender and be paid over to Lender on account of the
indebtedness of Borrower or Guarantor to Lender, but without reducing or
affecting in any manner the liability of Guarantors under the other provisions
of this Guaranty except to the extent the principal amount or other portion of
such outstanding indebtedness shall have been reduced by such payment.

 

5.           Waiver of Defenses. Guarantors hereby agree that their obligations
hereunder shall not be affected or impaired by, and hereby waive and agree not
to assert or take advantage of any defense based on:

 

 4 

 

 

(a)          (i) any change in the amount, interest rate or due date or other
term of any of the obligations hereby guaranteed, (ii) any change in the time,
place or manner of payment of all or any portion of the obligations hereby
guaranteed, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document, or any other document or instrument evidencing or relating to any
obligations hereby guaranteed, or (iv) any waiver, renewal, extension, addition,
or supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the obligations hereby
guaranteed or any other instrument or agreement referred to therein or
evidencing any obligations hereby guaranteed or any assignment or transfer of
any of the foregoing;

 

(b)          any subordination of the payment of the obligations hereby
guaranteed to the payment of any other liability of Borrower or any other
Person;

 

(c)          any act or failure to act by Borrower or any other Person which may
adversely affect any Guarantor’s subrogation rights, if any, against Borrower or
any other Person to recover payments made under this Guaranty;

 

(d)          any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the obligations
hereby guaranteed;

 

(e)          any application of sums paid by Borrower or any other Person with
respect to the liabilities of Lender, regardless of what liabilities of the
Borrower remain unpaid, provided such payment is credited against the
Obligations as determined by the Lenders in their sole discretion;

 

(f)          any defense of Borrower, including without limitation, the
invalidity, illegality or unenforceability of any of the Obligations;

 

(g)         either with or without notice to Guarantors, any renewal, extension,
modification, amendment or other changes in the Obligations, including but not
limited to any material alteration of the terms of payment or performance of the
Obligations;

 

(h)          any statute of limitations in any action hereunder or for the
collection of the Note or for the payment or performance of any obligation
hereby guaranteed;

 

(i)           the incapacity, lack of authority, death or disability of
Borrower, any Guarantor, or any other Person or entity, or the failure of Lender
to file or enforce a claim against the estate (either in administration,
bankruptcy or in any other proceeding) of Borrower or any Guarantor or any other
Person or entity;

 

(j)           the dissolution or termination of existence of Borrower, any
Guarantor or any other Person or entity;

 

(k)          any LLC Division of Borrower or any Guarantor, notwithstanding the
prohibition contained in the Credit Agreement or this Guaranty;

 

(l)           the voluntary or involuntary liquidation, sale or other
disposition of all or substantially all of the assets of Borrower or any
Guarantor or any other Person or entity;

 

 5 

 

 

(m)         the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower
or any Guarantor or any other Person or entity, or any of Borrower’s or any
Guarantor’s or any other Person’s or entity’s properties or assets;

 

(n)          the damage, destruction, condemnation, foreclosure or surrender of
all or any part of the Collateral, the Borrowing Base Properties, any other Real
Estate, or any of the improvements located thereon;

 

(o)          the failure of Lender to give notice of the existence, creation or
incurring of any new or additional indebtedness or obligation of Borrower or of
any action or nonaction on the part of any other Person whomsoever in connection
with any obligation hereby guaranteed;

 

(p)          any failure or delay of Lender to commence an action against
Borrower or any other Person, to assert or enforce any remedies against Borrower
under the Note or the other Loan Documents, or to realize upon any security;

 

(q)          any failure of any duty on the part of Lender to disclose to any
Guarantor any facts it may now or hereafter know regarding Borrower (including,
without limitation Borrower’s financial condition), any other Person, the
Collateral, or any other assets or liabilities of such Persons, whether such
facts materially increase the risk to Guarantors or not (it being agreed that
Guarantors assume responsibility for being informed with respect to such
information);

 

(r)           failure to accept or give notice of acceptance of this Guaranty by
Lender;

 

(s)           failure to make or give notice of presentment and demand for
payment of any of the indebtedness or performance of any of the obligations
hereby guaranteed;

 

(t)           failure to make or give protest and notice of dishonor or of
default to Guarantors or to any other party with respect to the indebtedness or
performance of obligations hereby guaranteed;

 

(u)          any and all other notices whatsoever to which Guarantors might
otherwise be entitled;

 

(v)          any lack of diligence by Lender in collection, protection or
realization upon any collateral securing the payment of the indebtedness or
performance of obligations hereby guaranteed;

 

(w)         the invalidity or unenforceability of the Note, or any of the other
Loan Documents, or any assignment or transfer of the foregoing;

 

(x)          the compromise, settlement, release or termination of any or all of
the obligations of Borrower under the Note or the other Loan Documents or the
Hedge Obligations;

 

(y)         any transfer by Borrower or any other Person of all or any part of
the security encumbered by the Loan Documents;

 

 6 

 

 

(z)          the failure of Lender to perfect any security or to extend or renew
the perfection of any security; or

 

(aa)        to the fullest extent permitted by law, any other legal, equitable
or surety defenses whatsoever to which Guarantors might otherwise be entitled,
it being the intention that the obligations of Guarantors hereunder are
absolute, unconditional and irrevocable.

 

Each Guarantor understands that the exercise by Lender of certain rights and
remedies may affect or eliminate such Guarantor’s right of subrogation against
the Borrower, the other Guarantors or other Persons and that such Guarantor may
therefore incur partially or totally nonreimbursable liability hereunder.
Nevertheless, Guarantors hereby authorize and empower Lender, its successors,
endorsees and assigns, to exercise in its or their sole discretion, any rights
and remedies, or any combination thereof, which may then be available, it being
the purpose and intent of Guarantors that the obligations hereunder shall be
absolute, continuing, independent and unconditional under any and all
circumstances. Notwithstanding any other provision of this Guaranty to the
contrary, each Guarantor hereby waives and releases any claim or other rights
which such Guarantor may now have or hereafter acquire against Borrower or any
other Guarantor or other Person of all or any of the obligations of Guarantors
hereunder that arise from the existence or performance of such Guarantor’s
obligations under this Guaranty or any of the other Loan Documents, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification, any right to participate in any claim or remedy
of Lender against Borrower or any other Guarantor or other Person or any
Collateral which Lender now has or hereafter acquires, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, by any payment made hereunder or otherwise, including, without limitation,
the right to take or receive from Borrower or any other Guarantor or other
Person, directly or indirectly, in cash or other property or by setoff or in any
other manner, payment or security on account of such claim or other rights,
except for those rights of each Guarantor under the Contribution Agreement,
provided that any exercise of rights under the Contribution Agreement shall be
subject to the terms of this Agreement.

 

6.           Guaranty of Payment and Performance and Not of Collection. This is
a guaranty of payment and performance and not of collection. The liability of
Guarantors under this Guaranty shall be primary, direct and immediate and not
conditional or contingent upon the pursuit of any remedies against Borrower or
any other Person, nor against securities or liens available to Lender, its
successors, successors in title, endorsees or assigns. Guarantors hereby waive
any right to require that an action be brought against Borrower or any other
Person or to require that resort be had to any security or to any balance of any
deposit account or credit on the books of Lender in favor of Borrower or any
other Person.

 

7.           Rights and Remedies of Lender. In the event of an Event of Default
under the Note or the other Loan Documents, or any of them, that is continuing
(it being understood that the Lender has no obligation to accept cure after an
Event of Default occurs), Lender shall have the right to enforce its rights,
powers and remedies thereunder or hereunder or under any other Loan Document, in
any order, and all rights, powers and remedies available to Lender in such event
shall be nonexclusive and cumulative of all other rights, powers and remedies
provided thereunder or hereunder or by law or in equity. Accordingly, Guarantors
hereby authorize and empower Lender upon the occurrence and during the
continuance of any Event of Default under the Note or the other Loan Documents,
at its sole discretion, and without notice to Guarantors, to exercise any right
or remedy which Lender may have, including, but not limited to, judicial
foreclosure, exercise of rights of power of sale, acceptance of a deed or
assignment in lieu of foreclosure, appointment of a receiver to collect rents
and profits, exercise of remedies against personal property, or enforcement of
any assignment of leases, as to any security, whether real, personal or
intangible. At any public or private sale of any security or collateral for any
of the Obligations guaranteed hereby, whether by foreclosure or otherwise,
Lender may, in its discretion, purchase all or any part of such security or
collateral so sold or offered for sale for its own account and may apply against
the amount bid therefor all or any part of the balance due it pursuant to the
terms of the Note or any other Loan Document without prejudice to Lender’s
remedies hereunder against Guarantors for deficiencies. If the Obligations
guaranteed hereby are partially paid by reason of the election of Lender to
pursue any of the remedies available to Lender, or if such Obligations are
otherwise partially paid, this Guaranty shall nevertheless remain in full force
and effect with respect to the remaining Obligations outstanding, and Guarantors
shall remain liable for the entire balance of the Obligations guaranteed hereby
even though any rights which any Guarantor may have against Borrower or any
other Person may be destroyed or diminished by the exercise of any such remedy.

 

 7 

 

 

8.           Application of Payments. Guarantors hereby authorize Lender,
without notice to Guarantors, to apply all payments and credits received from
Borrower, any Guarantor or any other Person or realized from any security in
such manner and in such priority as set forth in the Credit Agreement.

 

9.           Business Failure, Bankruptcy or Insolvency. In the event of the
business failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, Lender may
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of Lender allowed in any proceedings
relative to such Guarantor, or any of such Guarantor’s properties or assets,
and, irrespective of whether the indebtedness or other obligations of Borrower
guaranteed hereby shall then be due and payable, by declaration or otherwise,
Lender shall be entitled and empowered to file and prove a claim for the whole
amount of any sums or sums owing with respect to the indebtedness or other
obligations of Borrower guaranteed hereby, and to collect and receive any moneys
or other property payable or deliverable on any such claim. Guarantors covenant
and agree that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against Borrower, Guarantors shall not seek a supplemental stay
or otherwise pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy
Code, as amended, or any other debtor relief law (whether statutory, common law,
case law, or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit the ability of Lender to enforce any rights of Lender against
Guarantors by virtue of this Guaranty or otherwise.

 

10.         Covenants of Guarantors. Guarantors hereby covenant and agree with
Lender that until all indebtedness guaranteed hereby has been completely repaid
and all obligations and undertakings of Borrower under, by reason of, or
pursuant to the Note and the other Loan Documents have been completely performed
and Lender has no further obligation to make Loans or issue Letters of Credit,
Guarantors will comply with any and all covenants applicable to Guarantors set
forth in the Credit Agreement and the Contribution Agreement.

 

 8 

 

 

11.         Rights of Set-off. In addition to any rights of Lender under
applicable law, during the continuance of any Event of Default under the Note or
the other Loan Documents, Lender may at any time and without notice to
Guarantors, but subject to the prior written approval of Agent, set-off and
apply the whole or any portion or portions of any or all deposits (general or
specific, time or demand, provisional or final, regardless of currency,
maturity, or branch of Lender where the deposits are held) now or hereafter held
by Lender or other sums credited by or due from any Lender to any Guarantor and
any securities or other property of the Guarantors in the possession of such
Lender against amounts payable under this Guaranty, whether or not any other
person or persons could also withdraw money therefrom.

 

12.         Changes in Writing; No Revocation. This Guaranty may not be changed
orally, and no obligation of any Guarantor can be released or waived by Lender
except as provided in Sections 5.6 or 27 of the Credit Agreement. This Guaranty
shall be irrevocable by Guarantors until all indebtedness guaranteed hereby has
been completely repaid and all obligations and undertakings of Borrower under,
by reason of, or pursuant to the Note, the Letters of Credit and the Loan
Documents have been completely performed and the Lenders have no further
obligation to advance Loans or issue Letters of Credit under the Credit
Agreement.

 

13.         Notices. Each notice, demand, election or request provided for or
permitted to be given pursuant to this Guaranty (hereinafter in this Section 13
referred to as “Notice”), but specifically excluding to the maximum extent
permitted by law any notices of the institution or commencement of foreclosure
proceedings, must be in writing and shall be deemed to have been properly given
or served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, or as expressly permitted herein, by telecopy and
addressed as follows:

 

If to the Agent or KeyBank:

 

KeyBank National Association
127 Public Square
Cleveland, Ohio 44144
Attn: Sara Jo Smith
Email: Sara_Jo_Smith@KeyBank.com
Telecopy No.: (216) 689-5819

 

With a copy to:

 

Dentons US LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Email: bill.timmons@dentons.com
Telecopy No.: (404) 527-4198

 

 9 

 

 

If to the Guarantors:

 

c/o Jernigan Capital Operating Company, LLC
6410 Poplar Avenue
Suite 650
Memphis, Tennessee 38119
Attn: John A. Good and Kelly P. Luttrell
Email: john@jernigancapital.com and Kelly@jernigancapital.com
Telecopy No.: (901) 201-5813

 

With a copy to:

 

Morrison & Foerster LLP
250 W. 55th Street
New York, New York 10019
Attn: Jeffrey J. Temple
Email: JTemple@mofo.com
Telecopy No.: (212) 468-7900

 

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days’ prior Notice thereof, Borrower, Guarantors or Lenders
shall have the right from time to time and at any time during the term of this
Guaranty to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America

 

14.         Governing Law. GUARANTORS ACKNOWLEDGE AND AGREE, PURSUANT TO NEW
YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, THAT THIS GUARANTY AND THE
OBLIGATIONS OF GUARANTORS HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED AND
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

 10 

 

 

15.         CONSENT TO JURISDICTION; WAIVERS. EACH GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF NEW
YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY, AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE
(I) TO THE RIGHT, IF ANY, TO TRIAL BY JURY(LENDER HAVING ALSO WAIVED SUCH RIGHT
TO TRIAL BY JURY), (II) TO OBJECT TO JURISDICTION WITHIN THE STATE OF NEW YORK
OR VENUE IN ANY PARTICULAR FORUM WITHIN THE STATE OF NEW YORK, AND (III) TO THE
RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL
DAMAGES. EACH LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS
UNDER THE LAWS OF ANY STATE TO THE RIGHT, IF ANY, TO TRIAL BY JURY. EACH
GUARANTOR AGREES THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED
FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO SUCH GUARANTOR AT THE ADDRESS SET FORTH IN PARAGRAPH 13
ABOVE, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL
BE SO MAILED. NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER FROM
BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST ANY
SECURITY AND AGAINST ANY GUARANTOR PERSONALLY, AND AGAINST ANY PROPERTY OF ANY
GUARANTOR, WITHIN ANY OTHER STATE. INITIATING SUCH SUIT, ACTION OR PROCEEDING OR
TAKING SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE
AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN
THE RIGHTS AND OBLIGATIONS OF GUARANTORS AND LENDER HEREUNDER OR OF THE
SUBMISSION HEREIN MADE BY GUARANTORS TO PERSONAL JURISDICTION WITHIN THE STATE
OF NEW YORK. EACH GUARANTOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT. EACH GUARANTOR CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND ACKNOWLEDGE THAT LENDER HAS BEEN INDUCED TO
ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES
BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
PARAGRAPH 15. EACH GUARANTOR ACKNOWLEDGES THAT THEY HAVE HAD AN OPPORTUNITY TO
REVIEW THIS PARAGRAPH 15 WITH THEIR LEGAL COUNSEL AND THAT SUCH GUARANTOR AGREES
TO THE FOREGOING AS THEIR FREE, KNOWING AND VOLUNTARY ACT.

 

16.         Successors and Assigns. The provisions of this Guaranty shall be
binding upon Guarantors and their respective heirs, successors, successors in
title, legal representatives, and assigns (and, in the event any Guarantor is a
limited liability company and shall undertake an LLC Division (any such LLC
Division being a violation of the Credit Agreement or this Guaranty) shall be
deemed to include each limited liability company resulting from any such LLC
Division), and shall inure to the benefit of Lender, its successors, successors
in title, legal representatives and assigns, and the holders of the Hedge
Obligations. No Guarantor shall assign or transfer any of its rights or
obligations under this Guaranty (including by way of an LLC Division) without
the prior written consent of Lender.

 

17.         Assignment by Lender. This Guaranty is assignable by Lender in whole
or in part in conjunction with any assignment of the Note or portions thereof,
and any assignment hereof or any transfer or assignment of the Note or portions
thereof by Lender shall operate to vest in any such assignee the rights and
powers, in whole or in part, as appropriate, herein conferred upon and granted
to Lender, subject to and upon the terms and conditions of the Credit Agreement.

 

 11 

 

 

18.         Severability. If any term or provision of this Guaranty shall be
determined to be illegal or unenforceable, all other terms and provisions hereof
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.

 

19.         Disclosure. Guarantors agree that in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Guaranty to assignees or participants
and potential assignees or participants hereunder subject to the terms and
provisions of the Credit Agreement.

 

20.         No Unwritten Agreements. THIS GUARANTY REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

21.         Time of the Essence. Time is of the essence with respect to each and
every covenant, agreement and obligation of Guarantors under this Guaranty.

 

22.         Ratification. Guarantors do hereby restate, reaffirm and ratify each
and every warranty and representation regarding Guarantors or their Subsidiaries
set forth in the Credit Agreement as if the same were more fully set forth
herein.

 

23.         Joint and Several Liability. Each of the Guarantors covenants and
agrees that each and every covenant and obligation of Guarantors hereunder shall
be the joint and several obligations of each of the Guarantors.

 

24.         Fair Consideration. The Guarantors represent that the Guarantors are
engaged in common business enterprises related to those of the Borrower and each
Guarantor will derive substantial direct or indirect economic benefit from the
effectiveness and existence of the Credit Agreement.

 

25.         Counterparts. This Guaranty and any amendment hereof may be executed
in several counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Guaranty it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom enforcement is sought.

 

26.         Condition of Borrower. Without reliance on any information supplied
by the Lender, each Guarantor has independently taken, and will continue to
take, whatever steps it deems necessary to evaluate the financial condition and
affairs of the Borrower or any collateral, and the Lender shall not have any
duty to advise any Guarantor of information at any time known to the Lender
regarding such financial condition or affairs or any collateral.

 

 12 

 

 

27.         Prohibition on LLC Division. Each Guarantor that is a limited
liability company covenants and agrees that it shall not at any time undertake
an LLC Division.

 

28.         Amendment and Restatement. This First Amended and Restated
Unconditional Guaranty of Payment and Performance is given pursuant to the
Credit Agreement and is an amendment and restatement of that certain
Unconditional Guaranty of Payment and Performance dated July 25, 2017 from
Guarantors in favor of Agent and the Lenders.

 

[CONTINUED ON NEXT PAGE]

 

 13 

 

 

IN WITNESS WHEREOF, Guarantors have executed this Guaranty under seal as of this
28th day of December, 2018.

 

  GUARANTORS:       JERNIGAN CAPITAL, INC., a Maryland corporation            
By: /s/ Kelly P. Luttrell     Name: Kelly P. Luttrell     Title: Senior Vice
President, Chief Financial Officer and Treasurer       (SEAL)

 

  SUBSIDIARY GUARANTORS:       JERNIGAN G-BRICKELL, LLC,   JERNIGAN G-COCONUT
GROVE, LLC,   JERNIGAN G-DORAL, LLC,   JERNIGAN G-PEMBROKE PINES, LLC, and
JERNIGAN G-WEST DORAL, LLC,   each a Delaware limited liability company        
By: Jernigan Capital Operating Company, LLC, a Delaware limited liability
company, its sole member and manager             By: Jernigan Capital, Inc., a
Maryland corporation, its managing member                 By: /s/ Kelly P.
Luttrell       Name: Kelly P. Luttrell       Title: Senior Vice President, Chief
Financial Officer and Treasurer       (SEAL)

 

SIGNATURES CONTINUED ON NEXT PAGE

 

[Signature Page to First Amended and Restated Unconditional Guaranty of Payment
and Performance]

 

 

 

 

Lender joins in the execution of this Guaranty for the sole and limited purpose
of evidencing its agreement to waiver of the right to trial by jury contained in
Paragraph 15 hereof and Section 25 of the Credit Agreement.

 

  KEYBANK NATIONAL ASSOCIATION,   as Agent for the Lenders         By: /s/ Sara
Smith   Name: Sara Smith   Title: VP

 

[Signature Page to First Amended and Restated Unconditional Guaranty of Payment
and Performance]

 

 

 